Title: To Thomas Jefferson from Theodorick Bland, 18 June 1821
From: Bland, Theodorick
To: Jefferson, Thomas


Dear Sir
Baltimore
18th June 1821
I understand that you are one of this most active promoters of that valuable institution, expected ere long to be established in your neighborhood, the Virginia University. I have a son, who is now fifteen years of age, and is pretty well advanced in the Greek, Latin, and French languages; and is very ambitious of becoming a good scholar; in which I have resolved to gratify him as far as I can scrape together the means—I think he will be prepared to enter the University next summer. Will you be kind enough to inform me, to what degree of the elementary branches of learning it will be expected a boy should have advanced before he enters  this institution; when it will be opened; what will be taught in it from the commencement; whether it will be necessary now to engage a place; and if you can say; what will be the price of tuition, board &c, or the sum total of expense.Your goodness will excuse my troubling youAccept Sir my very sincere regardTheodorick Bland